Citation Nr: 1029452	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-27 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis of the left 
shoulder (claimed as a left shoulder injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran had active service from July 1972 to July 1974.  This 
matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from September 2007 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim for 
service connection.  The Board Remanded the claim in March 2009.  

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in December 2008 in Washington, DC, before 
the undersigned.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical opinions of record relate the Veteran's current left 
shoulder disorder to his in-service injury and chronic complaints 
of pain thereafter.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for service connection for a left shoulder disability are met.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the claim for service 
connection for left shoulder disability.  In view of the Board's 
decision to grant the Veteran's claim, a discussion of VA's 
duties to notify and assist in regards to that claim is 
unnecessary.

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, such 
as arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  No 
presumption of service connection is applicable to this appeal, 
and no further discussion of these provisions is required.

That an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury or 
event.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found for 
any disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Analysis

The Veteran's service treatment records disclose that he sought 
medical treatment two times for complaints of right shoulder pain 
in January 1974, and once in February 1974.  At that time, he was 
advised that radiologic examination of the right shoulder 
disclosed no abnormality.  In April 1974, the Veteran complained 
of left shoulder pain.  In June 1974, the Veteran complained of 
pain on the entire right side.  No notation of right or left 
shoulder pain or abnormality was noted on physical examination 
for discharge in July 1974.  

The Veteran has provided a list of his occupation experience.  
This list reflects that the Veteran was employed in job requiring 
physical activity and labor, including employment as a physical 
therapy technician beginning in 1975, about one year after the 
Veteran's service discharge, and for the approximately five 
years.  The Veteran was a professional boxer from June 1981 to 
December 1984.  After about one year of working as a truck 
driver, the Veteran opened a printing company, and worked in the 
printing business for several years.  In 1991, he again worked as 
a physical therapy assist, then in landscape maintenance and then 
as a physical therapist and trainer.  

A January 2007 Social Security Administration (SSA) disability 
determination decision states that the Veteran was employed until 
2003, when an abnormal stress test disclosed cardiovascular 
problems.  The Veteran underwent coronary artery bypass grafting 
in February 2005.  SSA determined that the Veteran was unable to 
return to any past employment.

In February 2009, the Veteran provided a statement from TH, who 
stated that he was a physical therapist for whom the Veteran 
worked as a physical therapy technician from 1977 to 1979.  TH 
stated that the Veteran complained of left shoulder pain which 
would periodically flare-up and require treatment.  TH reported 
that the Veteran had indicated that the shoulder was injured in 
service.

The Veteran also provided a statement from physical therapist MM, 
who stated that the Veteran complained of left shoulder pain 
while MM and the Veteran were employed together at a VA facility 
from 1991 to 1994.  

At a hearing before the Board in December 2008, the Veteran 
testified that his left shoulder hurt chronically and 
continuously after the injury in service in spring 1974.  He 
testified that, although he had many physical jobs after service, 
and was on a boxing team, he did not again injure the left 
shoulder, but did have chronic and continuing pain, which kept 
him from advancing as a boxer.  He testified that he did not seek 
medical evaluation of the left shoulder, but simply treated it 
symptomatically for about 30 years until he could no longer 
ignore it.

The Veteran provided a February 2009 private medical opinion from 
MAR, MD, who related the Veteran's current partial thickness 
rotator cuff tear and posttraumatic arthrosis to an injury in 
servicing a July 2009 VA examination, the VA examiner discussed 
the Veteran's past employment in physical therapy.  The VA 
examination noted that the Veteran reported an in-service injury 
in the 1970s, with chronic pain thereafter.  The examiner clearly 
noted that a slightly-impacted surgical neck fracture of the left 
shoulder and partial rotator cuff tear was first diagnosed in 
2007.  The VA examiner related the current diagnosis to the 
Veteran's in-service injury.  

The Board notes, as the RO did, that the Veteran was a 
professional boxer in the early 1980s.  The Board notes that the 
Veteran worked in jobs requiring a great deal of manual and 
physical labor following his service discharge.  It seems 
inconsistent with these occupations from 1975 to 2003 that the 
injury diagnosed in 2007 could have been sustained prior to the 
Veteran's service discharge in 1974.  However, the Veteran has 
testified that he did not sustain any injury to the left shoulder 
post-service.  The Veteran has consistently denied any post-
service left shoulder injury, and there is no record or notation 
of any post-service emergency treatment of the left shoulder.  

As there are two clinical opinions, one from a private physician 
and one from a VA examiner, relating the current left shoulder 
disability to the Veteran's service, and the Veteran has provided 
a letter from an individual who employed him proximate to his 
service discharge indicating that the Veteran had left shoulder 
complaints proximate to his service.  The evidence is at least in 
equipoise to warrant a grant of service connection for left 
shoulder disability.  




ORDER

Service connection for a left shoulder disability, diagnosed as a 
slightly-impacted surgical neck fracture of the left shoulder and 
partial rotator cuff tear, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


